UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6127


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORY NEWMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:04-cr-01127-GRA-8)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cory Newman, Appellant Pro Se. Carrie Fisher Sherard, Assistant
United   States  Attorney,   Greenville, South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cory Newman seeks to appeal the district court’s order

construing his “Motion for My Relief” as a 28 U.S.C.A. § 2255

(West Supp. 2012) motion and dismissing it as successive, and

its subsequent order denying reconsideration.                             The orders are

not    appealable       unless    a    circuit          justice    or    judge       issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate      of      appealability        will     not        issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief on       the    merits,    a    prisoner         satisfies       this    standard      by

demonstrating         that     reasonable         jurists     would       find       that     the

district       court’s      assessment    of       the    constitutional            claims    is

debatable      or     wrong.      Slack     v.     McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Newman has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                   We

dispense       with    oral      argument      because       the        facts       and     legal

                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3